Opinion issued May 18, 2021




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00227-CR
                             ———————————
                      IN RE CHANEL FRANCOIS, Relator


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Chanel Francois, has filed a petition for writ of mandamus requesting

that we compel the district court to issue an order requiring the Harris County

District Clerk to revise information in its records “to reflect that the Indictment has

been dismissed as opposed to reflecting only that the case has been disposed.”1 We

deny the petition.

1
      The underlying case is State of Texas v. Chanel Francois, cause number 703374 in
      the 263rd District Court of Harris County, Texas, the Honorable Amy Martin
      presiding.
                                 PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2